Citation Nr: 0335729	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968 and from May 1970 to September 1972, with 
service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 2002 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In the instant case, official service records do not show and 
the veteran does not contend that he engaged in combat with 
the enemy in Vietnam.  In addition, the veteran's claimed 
inservice stressor (participating in graves registration 
duty) is not related to combat.  Therefore, the Board finds 
that service connection for PTSD in this case requires 
corroboration by official records or by credible supporting 
evidence of the veteran's statements concerning his alleged 
experiences while participating in graves duty in Vietnam.

The veteran served 2 tours of duty in Vietnam: from December 
1967 to December 1968; and from March 1972 to March 1973.  
During his first tour of duty, his military occupational 
specialty was washer (laundry) specialist and one of his 
units of assignment was the 228th Supply and Service Company 
(228th S&S Co.).  During his second tour of duty, his 
military occupational specialty was wheel vehicle mechanic 
and his unit of assignment until August 1972 was the 266th 
Supply and Service Battalion (266th S&S Bn).

The RO requested that the United States Armed Services Center 
for Research of Unit Records (CRUR) attempt to verify the 
veteran's claimed inservice stressor of graves duty in 
Vietnam.  In June 2002, the CRUR reported that: the unit 
history of the 228th S&S Co. showed that, in 1968, that unit 
had a Graves Registration Section at Tay Ninh; and 
Operational Reports - Lessons Learned of the 266th S&S Bn 
showed that, for the quarter ending July 31, 1968, that 
battalion had a Graves Registration Central Collection Point 
at Long Binh.  The official records on which the CRUR 
reported did not name the individuals assigned to graves 
duty.  However, the CRUR reported that Morning Reports (DA 
Form 1) can be used to verify daily personnel actions, 
including assignments, attachments, or transfers.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).

In the veteran's case, the Board finds that VA's duty to 
assist pursuant to the VCAA requires that an attempt be made 
to obtain Morning Reports from the units with which the 
veteran served in Vietnam which had graves registration or 
collection sections, and this case will be remanded for that 
purpose.  

The Board notes that a rating decision in October 2002 denied 
the veteran's claim of entitlement to service connection for 
diabetes mellitus, claimed as a result of exposure to 
herbicides.  The RO notified the veteran of this rating 
action in November 2002.  On a VA Form 9, Appeal to the Board 
of Veterans' Appeals, received in December 2002, the veteran 
stated that VA had decided his case incorrectly because he 
has Type II diabetes.  The Board finds that the veteran's 
statement constituted a timely notice of disagreement with 
the October 2002 rating decision which denied entitlement to 
service connection for diabetes.  See 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2003).  Appropriate action, including 
issuance of a statement of the case, is therefore necessary 
with regard to the issue of entitlement to service connection 
for diabetes mellitus.  See 38 C.F.R. § 19.26 (2003).  
Although the Board in the past referred such matters to the 
RO for appropriate action, the United States Court of Appeals 
for Veterans Claims (Court) has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Under the circumstances, this case is hereby REMANDED for the 
following:

1. The Director, National Personnel 
Records Center, ATTN: NCPMR-O, 9700 Page 
Avenue, St. Louis, MO 63132 should be 
contacted and should be requested to 
provide copies of Morning Reports (MR's), 
DA Form 1, for the 228th S&S Co. for the 
period December 26, 1967, to December 18, 
1968, and copies of the MR's for the 
266th S&S Bn for the period March 31, 
1972, to August 10, 1972, to attempt to 
determine if there is any official record 
of the veteran being assigned to graves 
duty in Vietnam.    

2.  Appropriate action, including 
issuance of a statement of the case, 
should be taken on the appeal initiated 
by the veteran from the rating decision 
which addressed entitlement to service 
connection for diabetes mellitus.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claim for service connection for PTSD may now be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case (SSOC) and an opportunity 
to respond thereto.  The SSOC should notify the veteran of 
any information, and any medical or lay evidence not 
previously provided to VA, which is necessary to substantiate 
the claim and whether VA or the claimant is expected to 
obtain any such evidence.  The case should then be returned 
to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran in the development of his claim for 
service connection for PTSD and to comply with the holding of 
the Court in Manlincon v. West, 12, Vet. App. 238 (1999).  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




